DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Misaki, discloses a method for manufacturing a semiconductor device, comprising: forming a gate electrode; forming an insulating film over the gate electrode; forming a first oxide semiconductor film over the insulating film with use of a first deposition gas; forming a second oxide semiconductor film over the first oxide semiconductor film with use of a second deposition gas; forming a third oxide semiconductor film over the second oxide semiconductor film with use of a third deposition gas; and forming a pair of electrodes over the third oxide semiconductor film, wherein a proportion of an oxygen gas in the first deposition gas is higher than a proportion of an oxygen gas in the second deposition gas.  The prior arts of record, individually or in combination, do not disclose nor teach “a proportion of an oxygen gas in the third deposition gas is higher than the proportion of the oxygen gas in the second deposition gas” in combination with other limitations as recited in claim 6.
The prior art of record, Misaki, discloses a method for manufacturing a semiconductor device, comprising: forming a first gate electrode; forming a first insulating film over the first gate electrode; forming a first oxide semiconductor film over the first insulating film with use of a first deposition gas, forming a second oxide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811